Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Valerie M. Davis (Reg. #50,203) on 6/28/2022.

The application has been amended as follows: 
33. (Currently Amended) A sensor apparatus comprising: 
a semiconductor substrate; 
a stack of dielectric layers including first, second, and third dielectric layers, the first dielectric layer over the semiconductor substrate, the second dielectric layer on the first dielectric layer, and the third dielectric layer on the second dielectric layer; 
a capacitor including first and second conductive plates, the first conductive plate on the first dielectric layer, and the second conductive plate on the second dielectric layer; and 
an inductor including a coil and a ferrite core, the ferrite core having a magnetic property that changes responsive to an amount of moisture absorbed into the ferrite core, the coil having first and second conductive structures, the first conductive structure on the first dielectric layer and spaced from the first conductive plate, the second conductive structure on the second dielectric layer and spaced from the second conductive plate, the second dielectric layer overlaying the first conductive plate and the first conductive structure, the third dielectric layer overlaying the second conductive plate and the second conductive structure, and the ferrite core over the stack of dielectric layers.

38.  (Canceled)
39.  (Canceled)
40.  (Canceled)
41.  (Canceled) 
42.  (Canceled)

Allowable Subject Matter
Claims 21 - 25, 27 - 30, 32 - 37 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 21, the best prior art found to record are Huang Qing An et al. (CN 104833710A) and Zhang (U.S. 2009/0308155 A1) which teach the claimed invention however fail to disclose the limitations of “an inductor including a multi-layer coil and a ferrite core, the ferrite core having a magnetic property that changes responsive to an amount of moisture absorbed into the ferrite core…”, “…the ferrite core over the stack of dielectric layers…”, “an encapsulation compound over the third dielectric layer and partially surrounding the ferrite core, the encapsulation compound having an opening extending from an external surface of the encapsulation compound to an external surface of Page 3 of 13the ferrite core…” (see arrangement at Fig. 8) in combination with all the remaining limitations as required by the independent claim 21.  
Regarding Claims 29 and 33, the best prior art found to record are Huang Qing An et al. (CN 104833710A) and Zhang (U.S. 2009/0308155 A1) which teach the claimed invention however fail to disclose the limitations of “the inductor having a coil and a ferrite core, the ferrite core having a magnetic property that changes responsive to an amount of moisture absorbed into the ferrite core…”, “…the ferrite core formed over the stack of dielectric layers”, (see arrangement at Fig. 8) in combination with all the remaining limitations as required by the independent claims 29 and 33.  
Hence the prior art of records fail to teach the invention as set forth in claims 21 - 25, 27 - 30, 32 - 37 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 03/01/2022 pp. 1 – 4, 7/28/2021 pp. 11 - 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861